Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (US 2010/0173474 A1) in view of Okita et al., Hereinafter Okita713 (US 2018/0158713 A1).
	Regarding independent claim 1: Arita teaches (e.g., Figs. 1-7C) an element chip manufacturing method comprising: 
a preparation step of preparing a substrate ([0026]: 1) including a plurality of element regions ([0026]-[0027]: 3) and a dicing region ([0029], [0031] and [0035]: 2a/5a) defining the element regions, 
the substrate having a first surface (top surface) and a second surface (bottom surface) opposite the first surface; 
an attaching step of attaching the substrate via a die attach film ([0028]: 6) to a holding sheet ([0028]: 7), with the die attach film (6) facing the second surface (bottom surface of substrate 1), 
a protective film formation step of forming a protective film ([0029]: 5) that covers the first surface of the substrate (top surface of substrate 1) attached to the holding sheet (7);
a laser grooving step of irradiating a laser beam to the protective film along the dicing region, to form an opening in the protective film ([0031]-[0032] and [0037]: laser scribing step using laser light 9a, Fig. 3c; the protective layer 5 is irradiated, [0032] and [0035]), so that the substrate in the dicing region is exposed from the opening ([0031]-[0032] and [0037]: the substrate 1 in the dicing region is exposed, Fig. 3d); 
a first etching step of exposing the substrate to a first plasma to etch the substrate exposed from the opening ([0048] and [0050]: plasma P2), so that a plurality of element chips are formed from the substrate and so that the die attach film is exposed from the opening ([0048-[0050]);
a second etching step of exposing the substrate to a second plasma to etch the die attach film exposed from the opening (Fig. 7c, [0051]-[0052]), so that the die attach film is split so as to correspond to the element chips ([0051]-[0053]); and 
a pickup step of detaching the element chips from the holding sheet, together with the split die attach film (Fig. 9-c, [0055]).
Arita does not expressly teach
a holding sheet secured on a frame,
the die attach film being larger than the substrate, and 
the die attach film having a protruding region protruding from the substrate so as to surround an edge of the substrate; 
wherein the die attach film used in the attaching step is larger than the substrate, and 
the laser grooving step includes a first irradiation step of irradiating the laser the protruding region of the die attach film protruding from the substrate.
Okita713 teaches (e.g., Figs. 1A-1I, and annotated Fig. 1G) an element chip manufacturing method comprising a substrate ([0032]-[0033]: 10), a die and 
a holding sheet ([0034]: 26a) secured on a frame ([0034]: 26b),
the die attach film being larger than the substrate (die attach film DAF 24 is larger than substrate of device 2),
the die attach film having a protruding region protruding from the substrate so as to surround an edge of the substrate (Annotated Fig. 1G; region 24a), 
wherein the die attach film used in the attaching step is larger than the substrate (Annotated Fig. 1G; the die attach film 24 is larger than the substrate by region 24a); and the laser grooving step includes a first irradiation step of irradiating the laser beam to the protruding region of the die attach film protruding from the substrate ([0031] and [0071]).

    PNG
    media_image1.png
    531
    1060
    media_image1.png
    Greyscale


In addition, Okita713 does teach an attaching step of attaching the substrate via a die attach film ([0034]: attaching the substrate of die 2 via a die attach film DAF 24) to a holding sheet ([0034]: 26a) secured on a frame ([0034]: 26b), 
with the die attach film facing the second surface (DAF facing the bottom surface), 
the die attach film being larger than the substrate (DAF 24 is larger than substrate of device 2), and 
the die attach film having a protruding region protruding from the substrate so as to surround an edge of the substrate (region of die attach film 24 extending passing the substrate of device 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Akita, the method comprising a holding sheet secured on a frame, the die attach film being larger than the substrate, and the die attach film having a protruding region protruding from the substrate so as to surround an edge of the substrate; wherein the die attach film used in the attaching step is larger than the substrate, and the laser grooving step includes a first irradiation step of irradiating the laser the protruding region of the die attach film protruding from the substrate, as taught by Okita713, for the benefit of improving adhesion of the device layer to the holding sheet during dicing and thus improve control of the dicing process.
Furthermore, it would have been obvious because all the claimed elements (the holding sheet, the frame, the die attach film being larger than the substrate, the die attach film having a protruding region protruding from the substrate so as to surround an edge of the substrate; wherein the die attach film used in the attaching step is larger than the substrate, and the laser grooving step including a first irradiation step of irradiating the laser step) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 2: Arita and Okita713 teach the claim limitation of the element chip manufacturing method of claim 1, on which this claim depends,
wherein in the first irradiation step, the laser beam is irradiated along a first path, the first path starting at a point on the protruding region of the die attach film, passing over across the substrate in the dicing region, and ending at another point on the protruding region of the die attach film (Okita713: Fig. 1C, [0031] and [0079]: dicing region 14 corresponds to protruding region; the laser beam is irradiated along this path starting at one point and ending at another point in the vertical path).
Regarding claim 3: Arita and Okita713 teach the claim limitation of the element chip manufacturing method of claim 2, on which this claim depends,
wherein the laser grooving step further includes a second irradiation step of irradiating the laser beam along a second path, the second path starting at a point on the edge of the substrate, passing over the dicing region, and ending at another point on the edge of the substrate, and an irradiation focus on the dicing region along the second path agrees with an irradiation locus on the dicing region along the first path (Okita713: Fig. 1C, [0031] and [0079]: second dicing region 14 on right side of the first region on the left side, corresponds to a protruding region; the laser beam is irradiated along this second path starting at one point and ending at another point in the vertical path).
Regarding claim 4: Arita and Okita713 teach the claim limitation of the element chip manufacturing method of claim 2, on which this claim depends.
Arita as modified by Okita713 does not expressly teach that in the laser beam scanned along the first path, a power density of the laser beam irradiated to the protruding region of the die attach film protruding from the substrate is smaller than a power density of the laser beam irradiated to the substrate in the dicing region. 
However, it would have been obvious for a person of ordinary skill in the art at the time of effective filing date to have used more power density in the laser beam cutting through entire depth of the substrate in comparison with the laser power density used to only cut through the die attach film because the substrate is so much bigger than the protruding region and would require more power density and even more time to go through, in order to use adequate laser power to properly cut through each of those regions. See MPEP 2143, Rationale D.
Regarding claim 5: Arita and Okita713 teach the claim limitation of the element chip manufacturing method of claim 4, on which this claim depends. 
Arita as modified by Okita713 does not expressly teach that an output power of the laser beam scanned along the first path is set constant, and a focal point of the laser beam scanned along the first path is on the first surface of the substrate in the dicing region, rather than on the protruding region of the die attach film protruding from the substrate. 
However, there is a finite possible choices for the focal point of the laser beam; namely, the first surface of the substrate and the protruding region of the die attach film protruding from the substrate; these two choices are predictable; moreover, there is a reasonable expectation of success in performing the process of scanning the laser beam either for dicing or scribing.
However, it would have been obvious for a person of ordinary skill in the art at the time of effective filing date to try to used an output power of the laser beam scanned along the first path set constant, and a focal point of the laser beam scanned along the first path on the first surface of the substrate in the dicing region, rather than on the protruding region of the die attach film protruding from the substrate, for the specific desired outcome and intended results corresponding to the particularities of the dicing process. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (US 2010/0173474 A1) in view of Okita et al., Hereinafter Okita713 (US 2018/0158713 A1) as applied above and further in view of Okita et al., Hereinafter Okita424 (US 2018/0342424 A1).
Regarding claim 6: Arita and Okita teach the claim limitation of the element chip manufacturing method of claim 1, on which this claim depends. 
Arita as modified by Okita does not expressly teach that in the pickup step, the holding sheet is expanded to widen a gap between the element chips, and then the element chips are detached from the holding sheet.
Okita424 teaches (Figs. 1G-1M) an element chip manufacturing method comprising a picking up step ([0057]) of a holding sheet ([0075]: 22) and a process of dicing element chips ([0031] and [0040]);
Okita424 further teaches that in the pickup step, the holding sheet ([0034 and ][0075]: the dicing tape is also known as holding sheet 22, as explained in [0034]) is expanded ([0031], [0040] and [0057]) to widen a gap between the element chips ([0028], [0031], [0040] and [0057]: 2), and then the element chips are detached from the holding sheet ([0031], [0040] and [0057]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of effective filing date to include in the method of Arita as modified by Okita, the method comprising in the pickup step, the holding sheet is expanded to widen a gap between the element chips, and then the element chips are detached from the holding sheet, as taught by Okita242, for the benefit of facilitating the detachment of the diced chips, and thus avoid breakage during removing process.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al, (US 2018/0308755 A1) (hereinafter Tabuchi) in view of Sekiya et al, (US 2019/0206734 A1) (hereinafter Sekiya) and Okita et al., Hereinafter Okita 713 (US 2018/0158713 A1).
Regarding independent claim 1: Tabuchi teaches (Figs. 1A-5C except Fig. 2B) an element chip manufacturing method comprising: 
a preparation step of preparing a substrate (Fig. 1A-1B) including a plurality of element regions (15) and a dicing region (13) defining the element regions (15), 
the substrate (11) having a first surface (11a) and a second surface (11b) opposite the first surface (11a); 
an attaching step (Fig. 3A-3B) of attaching the substrate (11) via a die attach film (19) to a holding sheet (21) secured on a frame (23), with the die attach film (19) facing the second surface (11b); 
a protective film formation step (Figs. 1A-1B) of forming a protective film (17) that covers the first surface (11a) of the substrate (11) attached to the holding sheet (21); 
a laser grooving step (Fig. 2A) of irradiating a laser beam (2a) to the protective film (17) along the dicing region (13), to form an opening (11c) in the protective film (17), so that the substrate (11) in the dicing region (13) is exposed from the opening (11c); 
a first etching step (Fig. 5A) of exposing the substrate (11) to a first plasma ([0024]) to etch the substrate (11) exposed from the opening (11c), so that a plurality of element chips (25) are formed from the substrate (11) and so that the die attach film (19) is exposed from the opening (11c becoming kerf 11d); 
a second etching step (Fig. 5B) of exposing the substrate (11) to a second plasma ([0046]) to etch the die attach film (19) exposed from the opening (11c becoming kerf 11d), so that the die attach film (19) is split so as to correspond to the element chips ([0048]); and a pickup step (Fig. 5C & [0049]) of detaching the element chips (25) from the holding sheet (21), together with the split die attach film (19);
wherein the die attach film (19) used in the attaching step (Fig. 3A-3B) is larger (Fig. 1A & [0030]) than the substrate (11).
Tabuchi does not expressly teach that the die attach film is larger than the substrate, and the die attach film has a protruding region protruding from the substrate so as to surround an edge of the substrate; wherein the die attach film used in the attaching step is larger than the substrate, and the laser grooving step includes a first irradiation step of irradiating the laser the protruding region of the die attach film protruding from the substrate.
Tabuchi reference teaches a laser grooving step (Fig. 2A), it is silent on the laser grooving step including a first irradiation step of irradiating the laser beam to the die attach film protruding from the substrate.
However, in analogous art,  Sekiya teaches (e.g., Figs. 8-10) an element chip manufacturing method comprising ([0051]: a laser processing apparatus that applies a laser beam to the die-attach film 33 to divide the die-attach film 33 along the projected dicing lines 13) 
a laser grooving step that includes an irradiation step (Fig. 8, [0051]) of irradiating a laser beam ([0064]: 108a) to the die attach film ([0051]: 33) protruding (33 is protruding along the projected dicing lines 13) from the substrate (Sekiya, Fig. 8; [0060]: 11).
the die attach film ([0064]: 33) being larger than the substrate (Fig. 10, [0064]: 11), and the die attach film having a protruding region (die attach film 33 extends beyond the device regions occupied by devices 27) protruding from the substrate so as to surround an edge of the substrate (Fig. 10, [0064]).
It would have been obvious for a person of ordinary skill in the art at the time of filing date include in the method of Tabuchi, the method comprising the die attach film is larger than the substrate, and the die attach film has a protruding region protruding from the substrate so as to surround an edge of the substrate; wherein the die attach film used in the attaching step is larger than the substrate, and the laser grooving step includes a first irradiation step of irradiating the laser the protruding region of the die attach film protruding from the substrate, as taught by Sekiya, for the benefit, of more easily isolate the element chips from the die attach film and the holding sheet.
Should the Applicant choose to specify a particular sequence regarding the steps of Claim 1 in a future amendment, the Examiner notes that Tabuchi ([0031]) teaches that while the wafer supporting step (which is Applicant’s attaching step) is performed after performing the passivation film removing step (which is Applicant’s laser grooving step) in this preferred embodiment, the wafer supporting step may be performed before performing the passivation film removing step.
Regarding claim 2: Tabuchi as modified by Sekiya teaches the element chip manufacturing method of claim 1, on which this claim depends.
Tabuchi as modified by Sekiya does not explicitly teach that 
in the first irradiation step, the laser beam is irradiated along a first path, the first path starting at a point on the protruding region of the die attach film passing over across the substrate in the dicing region, and ending at another point on the protruding region of the die attach film.
However, the laser beam pass/path stated is a standard dicing process where the laser beam starts on one side of the die, over the edge of the die attach film, and goes across a line above the substrate to the other side of the substrate. 
Therefore, it would’ve been obvious for a person of ordinary skill in the art to use a standard dicing process in Tabuchi as modified by Sekiya so that the die attach film is firstly diced where it extends/protrudes from the substrate, hence, allowing an easier separation from the holding sheet.
Regarding claim 3: Tabuchi as modified by Sekiya teach The element chip manufacturing method of claim 2 (please refer to the obviousness statement above).
Tabuchi as modified by Sekiya does not explicitly teach wherein the laser grooving step further includes a second irradiation step of irradiating the laser beam along a second path, the second path starting at a point on the edge of the substrate, passing over the dicing region, and ending at another point on the edge of the substrate, and an irradiation locus on the dicing region along the second path agrees with an irradiation locus on the dicing region along the first path.
However, it would’ve been obvious for a person of ordinary skill in the art to incorporate second laser pass/path from one side to another on the edges of the substrate (left to right scribe line) that traces the first pass/path (same locus) in order to cut through the remaining depth of the substrate.
Regarding claim 4: Tabuchi as modified by Sekiya teach The element chip manufacturing method of claim 2 (please refer to the obviousness statement above for claim 2).
Tabuchi as modified by Sekiya doesn’t explicitly teach wherein in the laser beam scanned along the first path, a power density of the laser beam irradiated to the protruding region of the die attach film is smaller than a power density of the laser beam irradiated to the substrate in the dicing region.
However, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to incorporate more power in the laser beam cutting through entire depth of the substrate in comparison with the laser power beam used to only cut through the die attach film, in order to use adequate laser power to properly cut through each of those regions. See MPEP 2143, Rationale D.
Regarding Claim 5, Tabuchi as modified by Sekiya teaches the claim limitation of the element chip manufacturing method of claim 4, on which this claim depends. 
Tabuchi as modified by Sekiya does not expressly teach that 

an output power of the laser beam scanned along the first path is set constant, and a focal point of the laser beam scanned along the first path is on the first surface of the substrate in the dicing region, rather than the protruding region of the die attach film.
However, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to use obvious power and focus (focal point) modifications based on what the beam is cutting through, thickness, material, etc. 
MPEP 2143, rational D: “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”.
Moreover, there is a finite possible choices for the focal point of the laser beam; namely, the first surface of the substrate and the protruding region of the die attach film protruding from the substrate; these two choices are predictable; in addition, there is a reasonable expectation of success in performing the process of scanning the laser beam either for dicing or scribing.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of effective filing date to try to use an output power of the laser beam scanned along the first path set constant, and a focal point of the laser beam scanned along the first path on the first surface of the substrate in the dicing region, rather than on the protruding region of the die attach film protruding from the substrate, for the specific desired outcome and intended results corresponding to the particularities of the dicing process. 
Regarding Claim 6, Tabuchi as modified by Sekiya teach The element chip manufacturing method of claim 1, wherein in the pickup step (Fig. 5C & [0049]), the holding sheet (21) is expanded ([0049]) to widen a gap (27) between the element chips, and then the element chips (25) are detached from the holding sheet (21) ([0049]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference or new reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or newly added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826